Citation Nr: 0805099	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05 38-981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis.  

2.  Entitlement to service connection for spondylolysis. 

3.  Entitlement to service connection for depressive disorder 
claimed as secondary to back pain.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served from May 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision rendered by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veteran Affairs (VA).  

The veteran had a RO hearing in March 2007.  A transcript of 
that hearing is included in the record.  

The issue of entitlement to service connection for depressive 
disorder claimed as secondary to back pain is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Spondylolisthesis is attributable to service.  

2.  Spondylolysis is a congenital defect.  


CONCLUSIONS OF LAW

1.  Spondylolisthesis was incurred in service.  38 U.S.C.A. 
§1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Spondylolysis is not a disease or injury within the 
meaning of the law and regulations providing compensation.  
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2007), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2003.  While the letter provided adequate 
notice with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The veteran has been granted 
service connection for spondylolisthesis.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection for 
spondylolsis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations, and available service 
records and pertinent post service medical records have been 
obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.   




Factual Background

The veteran entered service in May 1991.  The veteran's April 
1991 enlistment examination reported her spine as normal.  In 
June 1991, the veteran was examined for back pain and was 
diagnosed with spondylolysis with first degree 
spondylolisthesis.  It was noted that the veteran's 
spondylolysis existed prior to enlistment and had it been 
known at the time of enlistment the veteran would have been 
considered disqualifying.  It was further noted that the 
spondylolysis was not aggravated by service.  The veteran was 
physically disqualified from the Marine Corps in July 1991.  
The veteran filed a claim for service connection for back 
pain and psychological problems due to back pain in October 
2002.  

In a December 1991 examination conducted by the veteran's 
private physician, Dr. Michael Lewiski, it was noted that the 
veteran's lumbar spine revealed slight arthritic changes of 
the sacroiliac joints and slight disc space narrowing at L5-
S1 was visualized.  It was further noted there was no 
definite evidence of spondylolisthesis at that time.  In a 
March 1994 examination, the veteran reported that she fell 
backward at work in October 1993, striking her back against 
the door.  She further reported that she was discharged from 
boot camp with a history of spondylolisthesis and that after 
discharge she had no significant symptoms until October 1993.  
The veteran was diagnosed with mild grade I spondylolisthesis 
with a lytic pars defect at L5.  

Medical reports submitted by the veteran showed that she 
underwent a L5-S1 fusion and bone graft stimulator placement 
in July 1994 and that the stimulator was removed in 1995.  
The veteran's symptoms persisted and she underwent surgery in 
March 1998 for the removal of some of the hardware. 

The veteran was afforded a VA compensation and pension 
examination for the spine in September 2003.  The veteran 
reported chronic pain on a daily basis, stiffness, numbness, 
and flare-ups of pain occurring 6 out of 7 days of the week.  
Examination results showed the veteran could forward flex to 
30 degrees, hyperextend 0 degrees, and laterally bend 15 
degrees bilaterally.  The veteran rotated 15 degrees 
bilaterally with pain and had negative straight leg raising.  
The veteran was diagnosed with spondylosis with degenerative 
disc disease status post multiple fusions and subsequent 
hardware removals with chronic pain syndrome.  

The examiner found, after viewing the veteran's service 
medical records, that the etiology of the spondylosis was as 
likely as not existing prior to enlistment and was 
congenital.  The examiner noted that certainly military 
service and the rigorous activities involved with basic 
training brought out the symptoms which led to the 
investigation making the diagnosis.  

In support of her claim, the veteran submitted a statement in 
December 2005.  The veteran claimed that during military 
training she was forced to scrub floors for five and a half 
hours.  The veteran claimed that her current back pain was 
caused by her scrubbing the floors and that she has suffered 
physical and emotional problems as a result.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303 (2007).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111.  
The burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that a disability 
existed prior to service.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The burden then falls on the government 
to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any 
"increase in disability [was] due to the natural progress of 
the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service 
of a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened. See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been alleged that the claimed 
disability was incurred while engaging in combat.

The Board has been presented with numerous diagnoses 
regarding the low back. The August 2003 VA examiner stated 
that the service records had been reviewed and that the 
veteran had documented spondylosis in the military.  The 
Court has noted that spondylosis is a general term for 
degenerative changes due to osteoarthritis.  Citation 
omitted.  The examiner then concluded that the spondylosis 
was as likely as existing prior to service and was 
congenital.  Our review reflects that spondylosis was never 
diagnosed during service.  Since the term refers to 
arthritis, a determination that it as likely as not 
preexisted service would not rebut the presumption of 
soundness and a determination that arthritis was congenital 
would be viewed as odd.  

During service, it was determined that the veteran had 
spondylolisthesis. Spondylolisthesis is defined by the Court 
as forward displacement of one vertebra over another, usually 
of the fifth lumbar over the body of the sacrum, or of the 
fourth lumbar over the fifth, usually due to a developmental 
defect in the pars interarticularis.  Citation omitted.  
Since spondylolisthesis may be acquired, it is a disability 
which may be granted service connection.  Nothing in this 
case rebuts the presumption of soundness in regard to 
spondylolisthesis.  Even if we assume that the VA examiner 
could not spell correctly, his statement that it as likely as 
not existed prior to enlistment does not establish clear and 
unmistakable evidence.  The VA examiner also determined that 
certainly the military and the rigorous activities brought 
out the symptoms, and in 1994, a private examiner reported 
that there was a traumatically exacerbated spondylolisthesis. 

Based upon the evidence of record as it stands, the Board 
cannot establish that this veteran's spondylolisthesis is a 
congenital defect:  The Board cannot establish that this 
veteran's spondylolisthesis clearly and unmistakably 
preexisted service; and if preexisting cannot establish that 
there was no aggravation.  Therefore, service connection and 
the post-operative consequences are granted.  

The record also establishes that during service spondylolysis 
was diagnosed.  The Court has established that the medical 
definition of spondylolysis indicates that the disorder is a 
developmental defect in the vertebrae.  Citation omitted.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of VA laws and regulations.  
Accordingly, service connection for spondylolysis is not 
warranted.  See 38 C.F.R. § 3.303.  To the extent that there 
may have been aggravation, such is contemplated in the 
analysis of spondylolisthesis. 


ORDER

Service connection for spondylolisthesis is granted.  

Service connection for spondylolysis is denied.  
REMAND

The veteran is seeking service connection for depressive 
disorder claimed as secondary to back pain.  In a September 
2003 compensation and pension examination for mental 
disorders, the veteran reported chronic sleep disturbance, 
low appetite, no energy, low motivation, and occasion 
feelings of hopelessness and worthlessness.  The veteran 
reported that she could not engage in activities that she 
once enjoyed.  The mental status examination revealed that 
the veteran was oriented to person, time, place and purpose 
of the evaluation, and that there was no evidence of 
hallucinations, delusions, or of significant cognitive 
impairment.  The veteran denied having past difficulties with 
suicidal or psychotic ideation.  It was noted that she 
appeared to suffer from some short and long term memory 
deficits.  

The veteran was diagnosed with depressive disorder secondary 
to alleged service connected back pain.  The veteran had a 
Global Assessment of Functioning (GAF) score of 53.  The 
examiner noted that the veteran's DSM-IV depressive symptoms 
included chronically- dysphoric mood secondary to chronic 
back condition with low appetite, insomnia, low energy 
levels, low motivation, and occasional feelings of 
hopelessness and worthlessness.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The veteran was 
denied service connection for depressive disorder claimed as 
secondary to back pain based on the denial of service 
connection for spondylosis.  In light of the grant of service 
connection for spondylolisthesis, this case is remanded for 
readjudication.  

With respect to the notification requirements of the VCAA, 
the Board observes that the appellant has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  On remand, the RO should provide her with a 
VCAA compliant notice letter.  

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra.  

2.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for depressive disorder claimed 
as secondary to back pain.  If the 
determination remains unfavorable to the 
veteran, she should be provided with a 
supplemental statement of the case (SSOC).  
The veteran should be given an opportunity 
to respond to the SSOC. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  

No action is required of the appellant until she receives 
further notice.  The purpose of this REMAND is to further 
develop the record and to accord the veteran due process of 
law.  By this remand, the Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


